Exhibit 99.1 February 3, 2011 Dow Reports Fourth Quarter and Full-Year Results Earnings Growth Driven by Broad-Based Sales Gains of More Than 20 Percent,(1) Double-Digit Volume Growth, Margin Expansion and Record Equity Earnings Fourth Quarter 2010 Highlights · The Company reported earnings of $0.37per share, or $0.47 per share excluding certain items.(2) This compares with earnings of $0.08 per share in the year-ago period, or $0.18 per share excluding certain items. · Sales of $13.8 billion rose 22 percent versus the same quarter last year. Sales increased double-digits in all geographic areas and in all operating segments except Coatings and Infrastructure, which rose 6percent. · Sequentially, sales rose 7percent with increases in all geographic areas. Volume was up 3percent and price rose 4percent. Volume gains were led by Asia Pacific (8percent) and Latin America (6percent). · At a Company level, volume increased 12percent versus the same quarter last year, with gains across all geographic areas and led by North America and Europe. · Health and Agricultural Sciences posted record fourth quarter sales of $1.3 billion. Volume grew 20percent with gains in every geographic area, led by 35percent growth in Latin America. · Price was up 10 percent, more than offsetting a $685million increase in purchased feedstock and energy costs. · Sales from emerging regions were $4.5 billion, reaching a new quarterly record for the Company. This was driven by volume growth in Thailand (33percent), India (31percent), Russia (30percent), and Brazil (14percent). · Net debt(3) to total capitalization declined to 42.6percent, 240 basis points below the Company’s year-end goal. This was primarily due to $1.8billion of cash flow from operating activities. · Equity earnings reached an all-time quarterly record of $313million. · EBITDA(4) was $1.9billion, an increase of 30percent versus the year-ago period. · At the Company level, EBITDA margin expanded more than 200 basis points, representing the seventh consecutive quarter of year-over-year margin expansion. Margin expanded in Plastics by 520 basis points. And Performance Products and Performance Systems together expanded margin by more than 230basis points. · The Company continued to capture its growth synergies, delivering $1.1billion in sales on a run-rate basis, more than double the Company’s year-end target of $500million. Sales, price and volume comparisons are presented excluding divestitures, unless otherwise noted. See Supplemental Information at the end of the release for a description of these items. Net debt equals total debt (“Notes payable” plus “Long-term debt due within one year” plus “Long-Term Debt”) minus “Cash and Cash equivalents.” EBITDA is defined as earnings before interest, income taxes, depreciation and amortization. EBITDA margin is defined as EBITDA as a percentage of reported sales. EBITDA and EBITDA margin are presented excluding certain items(2)unless otherwise specified. A reconciliation of EBITDA to "Income from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “This was a strong quarter for Dow and marked another significant milestone for our Company as we continued to deliver earnings growth. Broad-based sales increases and robust volume gains across the globe reflected the strength of our transformed business portfolio and wide geographic presence. We delivered record sales for both the quarter and the year in emerging markets, while our leadership positions in North America and Europe enabled us to capitalize on the economic recovery that appears to be gaining traction in those economies. “We are extremely pleased that we have achieved our seventh consecutive quarter of year-on-year margin expansion. This, coupled with record levels of equity earnings and $1.8 billion in cash from operations, demonstrates that Dow is firmly on its trajectory for earnings growth.” 2010 Full-Year Highlights · Dow reported full-year 2010 earnings of $1.72per share, or $1.97per share excluding certain items. This compared to prior-year earnings of $0.32per share, or $0.63per share excluding certain items and discontinued operations. · Sales were $53.7 billion, up 26 percent versus the prior year, with sequential sales gains throughout the year. · Sales in the emerging geographies were $16 billion in the year, a record for the Company. · Sales in Asia Pacific exceeded $9 billion in the year for the first time in the Company’s history, and were up 25percent. Dow continued to expand its presence in Asia Pacific during the year, with investments announced in Thailand, Korea, China and Vietnam. · Volume rose 12 percent at the Company level, with gains reported in all operating segments and across all geographic areas. · Price was up 14 percent, with notable gains in the Basics segments and in Performance Products. Price gains more than offset a $5 billion increase in purchased feedstock and energy costs. · EBITDA totaled $7.5 billion, a 36percent increase versus 2009 EBITDA on a pro forma basis.(5) For the full year, the Company expanded EBITDA margin more than 200 basis points. All operating segments reported year-over-year margin expansion except Coatings and Infrastructure, which was impacted by continued weakness in the construction industry. · Equity earnings totaled more than $1.1 billion, matching the Company’s 2007 record performance. · Dow achieved its synergy commitments related to the acquisition of Rohm and Haas and reduced structural costs a full quarter ahead of schedule, with realized savings of $2.4billion and an annual run-rate of $2.5billion. · The Company delivered more than $4 billion of cash from operating activities, nearly double that of 2009, and reduced Dow’s net debt to total capitalization ratio 540 basis points below year-end 2009. Reflects actual results for the last nine months of 2009 plus pro forma historical results for the first quarter of 2009 representing the combined historical information for Dow and Rohm and Haas. Three Months Ended In millions, except per share amounts Dec 31, Dec 31, Net Sales $ $ Net Sales, excluding Divestitures $ $ Net Income from Continuing Operations $ $ Net Income from Continuing Operations, excludingCertain Items $ $ Earnings per Common Share $ $ Earnings per Common Share, excluding Certain Items $ $ Twelve Months Ended In millions, except per share amounts Dec 31, Dec 31, Net Sales $ $ Net Income from Continuing Operations $ $ Net Income from Continuing Operations, excluding Certain Items $ $ Earnings per Common Share $ $ Earnings per Common Share, excluding Certain Items and 2009 Discontinued Operations $ $ Review of Fourth Quarter Results Note: All sales, price and volume comparisons are presented excluding divestitures. EBITDA is presented on a reported basis, unless otherwise specified. The Dow Chemical Company (NYSE: DOW) achieved sales of $13.8billion in the fourth quarter of 2010, a 22percent increase compared with the same period last year. Top-line growth was driven by a 12percent increase in volume and a 10percent increase in price. All operating segments reported double-digit sales gains except Coatings and Infrastructure, which rose 6percent. Double-digit sales increases were also reported in all geographic areas, with the largest gain in North America (25percent). At a Company level, volume grew 12percent, with gains reported in all operating segments except Coatings and Infrastructure (down 1percent) and Chemicals and Energy (down 3percent). Volume for combined Performance segments rose 11 percent versus the year-ago period, driven by gains in Health and Agricultural Sciences and Electronic and Specialty Materials. On a geographic basis, double-digit volume growth was reported in all geographic areas except Asia Pacific, which was up 9 percent. Growth in the emerging geographies continued to be robust, particularly for the Performance segments, which reported a combined 13 percent increase in volume. Volume growth also continued to be notable in Latin America and Eastern Europe, both of which reported double-digit increases. Price rose 10percent at the Company level. Price gains were broad-based, with increases in every geographic area, led by North America (12percent) and Latin America (11percent). All operating segments reported year-over-year price increases except Health and Agricultural Sciences (down 1percent) and Electronic and Specialty Materials, which was flat with the year-ago period. The largest price gains were reported in the Basics segments, which increased a combined 16percent. The Company’s price gains outpaced a $685million increase in purchased feedstock and energy costs. At a Company level, EBITDA excluding certain items rose $441million, or 30percent, to $1.9billion. This represents the highest fourth quarter EBITDA since 2007. At the Company level, EBITDA margin expanded 209 basis points year-over-year. The Company has achieved year-over-year EBITDA margin expansion for seven consecutive quarters. EBITDA margin expansion in the combined Performance segments was driven by Performance Systems and Performance Products, which together reported a 26percent increase in EBITDA and margin expansion of more than 230 basis points. The combined Performance segments have now reported year-over-year margin expansion in six out of the last seven quarters. Net income from continuing operations excluding certain items was $625million, more than double the $286million result in the fourth quarter of 2009. Reported earnings for the quarter were $0.37per share, compared with $0.08pershare in the same period last year. The Company earned $0.47pershare in the quarter, excluding certain items. This compares with earnings of $0.18per share in the same quarter last year, excluding certain items. Certain items in the current quarter consisted of asset impairments and related costs equivalent to $0.06per share; an adjustment to the 2008 restructuring charge, which did not impact earnings per share; Rohm and Haas integration costs of $0.03 per share; an asbestos-related credit of $0.03 per share; additional costs and working capital adjustments of $0.01 per share related to the divestiture of Styron; and a $0.03 per share charge related to an obligation associated with a past divestiture. (See supplemental information at the end of the release for a description of certain items affecting results.) Dow’s global operating rate was 81percent, up 5percentage points year-over-year. Sequentially, the Company’s operating rate fell 5 percentage points, in line with typical seasonal patterns. Research and Development (R&D) expenses rose 6percent versus the same period last year. The Company continued to preferentially invest in the technology pipeline of its Performance businesses, most notably Health and Agricultural Sciences, which reported a 14percent increase in R&D investment. Selling, General and Administrative (SG&A) expenses declined 6percent from the same period last year despite a 3percent increase in Health and Agricultural Sciences, which was driven by new product launches and commercial activities related to recent seed acquisitions, and increased spending to support the upcoming commercial launch of DOW™ POWERHOUSE™ solar shingles. Equity earnings were $313million, an all-time quarterly record for the Company. This was led by strong performance from Dow Corning, MEGlobal and the Company’s joint ventures in Kuwait. The Company’s full-year equity earnings of $1.1 billion represent a 54 percent increase from the previous year, excluding certain items in 2009. The Company continued to surpass its growth synergy targets, delivering $1.1 billion in sales on a run-rate basis, or more than double the Company’s year-end target of $500 million. Sequentially, the Company’s run-rate grew 10percent. Net debt to total capitalization declined to 42.6 percent, or 240 basis points below the Company’s year-end goal, and the lowest level since the first quarter of 2009. This was primarily due to $1.8billion of cash flow from operating activities. “This was a strong quarter for Dow and marked another significant milestone for our Company as we continued to deliver earnings growth,” said Andrew N. Liveris, Dow’s chairman and chief executive officer. “Broad-based sales increases across the globe and robust volume gains reflected the strength of our transformed business portfolio and geographic presence. We delivered record sales for both the quarter and the year in emerging markets, while our leadership positions in North America and Europe enabled us to capitalize on the economic recovery that appears to be gaining traction. “We are extremely pleased that we have achieved our seventh consecutive quarter of year-on-year margin expansion. This, coupled with record levels of equity earnings and $1.8 billion in cash from operations, demonstrates that Dow’s performance trajectory for earnings growth is firmly in place and is delivering.” Electronic and Specialty Materials Sales in the Electronic and Specialty Materials segment were $1.3billion, up 13percent from the same quarter last year, driven entirely by volume. The recovery in electronics end-markets continued, with solid double-digit demand growth reported in all Electronic Materials business units. In Asia Pacific, the business continued to report strong demand growth, with volume increasing 25percent versus the year-ago period. The strongest demand growth in this region continued to be in the Display Technologies and Growth Technologies business units, both of which delivered volume improvements of more than 45percent, driven in part by trends toward miniaturization that favor the business’ advanced packaging growth platform. Electronic Materials achieved several customer wins in the quarter related to next-generation chemical mechanical planarization pads, photoresists for leading edge memory production, and optical films used in liquid crystal display (LCD) televisions. Sales in Specialty Materials rose 8percent versus the same period last year, with volume gains in all global business units. Demand growth was also reported in all geographic areas. Dow Water and Process Solutions reported double-digit volume growth, with notable increases in demand for its reverse osmosis membranes and ion exchange resins, particularly in Asia Pacific and North America. Dow Microbial Control reported double-digit volume gains, with growth in all geographic areas. The business continued to see demand strength in energy end-markets in North America, as well as benefits from growth in personal care applications and trends toward more sustainable solutions. Equity earnings were $126million, reflecting continued solid performance at Dow Corning. This compares with equity earnings of $133million in the same period last year. EBITDA for the segment was $424million, which compares with EBITDA of $390million in the same period last year. Coatings and Infrastructure Sales in Coatings and Infrastructure were $1.2billion, up 6percent compared with the same period last year. Volume fell 1percent year-over-year, and price was up 7percent. Volume gains in Dow Adhesives and Functional Polymers and Dow Building and Construction were not enough to offset a decline in Dow Coating Materials, which was impacted by a decrease in industrial coatings volume as the business focused on pricing in the epoxy envelope. Dow Adhesives and Functional Polymers reported the largest demand growth in Latin America and Asia Pacific, partly due to solid demand for pressure sensitive adhesives and continued growth in thermal paper applications. Dow Building and Construction reported double-digit demand growth in all geographic areas except North America, where end-market conditions remain sluggish. Construction chemicals continued to benefit from trends toward remodeling, with year-over-year demand growth for these products exceeding 20percent. Demand in Asia Pacific for STYROFOAM™ brand insulation products grew solidly as stringent building codes continued to support demand. Dow Coating Materials reported sales gains in both architectural and industrial coatings, led by solid price increases, particularly in industrial coatings where favorable supply/demand fundamentals in epoxy are driving pricing trends. In architectural coatings, volume gains were reported in Asia Pacific and North America, areas where the business continued to benefit from newly-launched products related to unique innovations for residential paint end-markets. In industrial coatings, a decline in volume was more than offset by higher pricing, as double-digit price gains were reported in all geographic areas. EBITDA for the segment was $128million, which compares with EBITDA of $123million in the same period last year. Health and Agricultural Sciences Health and Agricultural Sciences had record fourth quarter sales of $1.3 billion, up 19percent compared with the year-ago period. Volume increased 20percent, with price down 1percent. All geographic areas reported double-digit volume growth versus the same period last year. Agricultural chemical sales growth was led by Latin America, with 26percent growth in the peak selling quarter. The region’s growth came from strong range and pasture sales, the introduction of new formulations, and a return to normal weather in Argentina following drought conditions in the prior year. New products supported 13percent sales growth in agricultural chemicals in North America. Asia Pacific benefited from new product sales across the region, and heavy rain in Australia drove strong demand for fungicides. Globally, agricultural chemical new product sales were up 24percent versus the same quarter last year, and up 35percent for the full-year, exceeding the original goal of reaching $400million in revenue from new molecules in the year. Seeds, Traits and Oils posted 32percent sales gains driven by growth in corn and cotton. The positive performance of new SmartStax™ hybrids in North America and a shift in Latin America toward greater use of HerculexTM insect protection drove increased volume growth for corn. Cotton continued to experience strong sales growth with the success of WidestrikeTM insect protection, while the canola business delivered double-digit gains due to higher sales of NexeraTM seeds. EBITDA for the segment was $72million, which compares with $69million in the year-ago period. Full-year EBITDA of $640million includes more than $125 million in investments for growth. Performance Systems Sales in Performance Systems were $1.6billion, up 17percent compared with the same quarter last year. Volume increased 9percent and price was up 8percent. Volume increased in all geographic areas ™SmartStax multi-event technology developed by Dow AgroSciences and Monsanto. SmartStax is a trademark of Monsanto Technology, LLC. TMTrademark of The Dow Chemical Company or an affiliated company of Dow. and in all businesses. Dow Automotive Systems reported a double-digit improvement in volume, led by strong demand in North America. The business also reported demand growth for its technology-differentiated products used in acoustical, glass bonding and body structure applications. Additionally, the business reported a demand increase of more than 20percent for its polyurethane foams and systems formulations. Dow Elastomers reported sales growth versus last year, primarily driven by volume increases in North America and Europe, Middle East and Africa (EMEA). Dow Formulated Systems reported sales gains in all geographic areas, led by North America and Asia Pacific. The business continues to see robust demand for wind energy applications, particularly in Asia Pacific. A significant rebound in energy efficiency products (e.g., rigid panel insulation) and in road and bridge protection applications drove the expansion in North America. In EMEA, the business reported particularly robust demand for rigid panel insulation in Russia. Dow Wire and Cable reported double-digit sales gains, driven by demand for power applications. Demand growth in the emerging regions was led by Latin America, as well as EMEA. EBITDA for the segment was $198million in the quarter, which includes a $9 million asset impairment and an $8million charge related to the Styron divestiture. This compares with EBITDA of $149 million in the year-ago period. Performance Products Sales in Performance Products were $2.7billion, up 23percent compared with the same period last year. Volume rose 11percent and price rose 12percent. Double-digit demand growth was reported in North America and EMEA. Volume also increased in all businesses except Performance Monomers, which was flat, and Amines as the availability of ethylene oxide was limited due to the implementation of Dow’s ethylene oxide-only technology on the U.S. Gulf Coast. Polyglycols, Surfactants and Fluids reported double-digit sales increases in Asia Pacific and EMEA. Demand in these areas was particularly strong for lubricants, surfactants, and high temperature heat transfer fluids used in concentrated solar power applications. Epoxy reported a strong upturn in sales, with volume growth of more than 40percent, led by EMEA and North America. Volume growth for phenol remained strong as demand for downstream end-uses such as polycarbonate for automobiles, optical media and electronics remained healthy in the quarter. Polyurethanes reported a strong increase in sales, with volume gains across the business. Demand growth was recorded in all geographic areas except Asia Pacific, as the business implemented price gains to recapture margin. Oxygenated Solvents reported sales increases across all geographic areas, with volume growth of more than 25percent. This was driven by growth in electronics, health and nutrition, oil additives, de-icers and refrigerant end-uses. EBITDA for the segment was $264million, which includes asset impairments and related costs of $82million and a $13million charge related to the Styron divestiture. This compares with EBITDA of $303million in the year-ago period, which included a goodwill impairment loss of $7million and a gain of $5million relating to the Company’s sale of OPTIMAL. Plastics Sales in Plastics were $2.9billion, up 20 percent from the same quarter last year. Volume increased 4percent, while price rose 16percent. Polyethylene reported a significant sales increase, led primarily by price gains in all geographic areas resulting from tight industry supply and in response to higher feedstock costs. The Company’s focus on reliability continued in the quarter, as several manufacturing units delivered record levels of production. In addition, Dow’s joint venture, Siam Polyethylene Company Limited, successfully started up its solution polyethylene train in Thailand in the quarter. Polypropylene reported a double-digit sales gain driven by both pricing and continued strong demand in all geographic areas due to tight raw material supply and growing demand in emerging regions for automotive, consumer durable goods and packaging end-markets. Equity earnings for the segment were $68million, compared with a loss of $1million in the year-ago period, which was reduced $65million for an impairment related to Equipolymers. Full-year equity earnings were higher, largely due to the Company’s joint ventures in Kuwait, which benefited from the first full year of capacity expansions versus last year. Plastics EBITDA for the quarter was $765million, which includes a $5million charge related to the Styron divestiture. This compares with $548million in the year-ago period, which included a $65million charge related to Equipolymers. Chemicals and Energy Sales in the Chemicals and Energy segment were $932million, up 13percent from the same year-ago period. Volume decreases of 3 percent were more than offset by price gains of 16percent. The Chlor-Alkali/Chlor-Vinyl business reported higher sales driven by solid price gains of 20 percent and higher volume in North America and EMEA. The largest price improvement was seen in caustic soda, as improving demand in alumina and pulp and paper industries, coupled with tight supply, supported pricing initiatives. Vinyl chloride monomer (VCM) sales were higher versus same period last year due to significant U.S. polyvinyl chloride (PVC) export demand that offset continued weakness in construction end-markets in the United States. The Chlorinated Organics business reported higher sales due to improved pricing in refrigerants, fluoropolymers and solvents applications. Ethylene Oxide/Ethylene Glycol (EO/EG) volumes were down from the year-ago period, mainly due to the shutdown of capacity in the United Kingdom. This was partly offset by higher pricing due to improved industry supply/demand fundamentals. Equity earnings were $100million for the quarter, compared with $69million in the year-ago period, due to improved results in MEGlobal and EQUATE. EBITDA for the quarter was $173million. This compares with EBITDA in the year-ago period of $20million, which included $6million of the Company’s gain on the sale of OPTIMAL. Review of Results for 2010 For the full-year 2010, Dow reported sales of $53.7 billion. Excluding the impact of divestitures, sales rose 26 percent versus the prior year, with double-digit gains in all operating segments except Health and Agricultural Sciences, which rose 7percent. Sales increased more than 20percent in each of the geographic areas. Sales in the emerging geographies surpassed $16 billion in the year, setting an all-time record for the Company. Additionally, sales in Asia Pacific topped $9 billion in the year, also representing an all-time record. At the Company level, volume rose 12 percent, with double-digit growth reported in all geographic areas except Latin America, which was up 8 percent. All Performance operating segments reported double-digit volume growth except Coatings and Infrastructure, which reported an increase of 4percent due to continued weakness in the construction industry. Price rose 14percent at the Company level, with broad-based gains in all geographic areas, led by North America (16 percent) and EMEA (15percent). All operating segments reported year-over-year price improvements except for Health and Agricultural Sciences (down 4 percent) and Electronic and Specialty Materials, which was flat. Price increases more than offset a $5 billion increase in purchased feedstock and energy costs. Gains were most notable in the Basics segments, which collectively reported a year-over-year increase of 29percent. EBITDA excluding certain items totaled $7.5 billion, a 36percent improvement versus 2009 EBITDA on a pro forma basis. For the full year, the Company expanded EBITDA margin more than 200 basis points. All operating segments reported year-over-year margin expansion with the exception of Coatings and Infrastructure. The Company has achieved year-over-year EBITDA margin expansion for seven consecutive quarters. Dow reported full-year earnings of $1.72 per share, or $1.97 per share excluding certain items. Reported earnings for 2009 were $0.32 per share, or $0.63 per share excluding certain items and discontinued operations. (See supplemental information at the end of the release for a description of certain items affecting results.) Dow’s global operating rate was 83 percent, up 9 percentage points versus 2009, as key end-markets continued to recover. The Company continued to invest for growth in 2010. R&D expenses rose 6 percent versus pro forma spending in the prior year, reaching nearly $1.7 billion. SG&A expenses fell 5percent versus 2009 pro forma spending, despite increased spending in Health and Agricultural Sciences to support new product launches and commercial activities related to recent seed acquisitions. Outlook Commenting on the Company’s outlook, Liveris said: “Dow is well-positioned for the improving economic climate and will continue to benefit from growth in high-margin sectors, such as electronics and packaging, driven by innovative products and technologies, coupled with our expanding presence in emerging markets. We demonstrated the success of our strategy over the course of 2010, as volume grew and margins expanded in our combined Performance segments, and our Basics businesses benefited from advantaged feedstocks in a much improved demand environment. “Looking ahead, we expect growth will continue, driven by a broad range of leading end-markets in emerging geographies such as China, India, Eastern Europe and Brazil. Signs of improvement in industrial and B2B markets in North America and Europe give us optimism that we will see continued growth in these developed markets. Overall, the world continues to recover to pre-recession levels. However, with inflation concerns in emerging geographies, lingering unemployment issues in the United States and sovereign debt issues in Europe, we remain prepared for a reversal in momentum. “We have delivered a transformed portfolio that is increasingly targeted towards growth geographies, sectors and markets – while remaining well-balanced to mitigate against uncertainty. In addition to the Rohm and Haas acquisition, we have directly invested more than $5billion over the last two years to address these growth opportunities and further strengthen our leadership positions. The Company’s success will continue to be driven by our transformed business portfolio, our expanding presence in emerging geographies and our investments in innovations which are aimed at the intersection of the greatest societal needs and discontinuous business opportunities.” Dow will host a live Webcast of its fourth quarter earnings conference call with investors to discuss its results, business outlook and other matters today at 10:00 a.m. ET on www.dow.com. About Dow Dow (NYSE: Dow) combines the power of science and technology with the “Human Element” to passionately innovate what is essential to human progress. The Company connects chemistry and innovation with the principles of sustainability to help address many of the world’s most challenging problems such as the need for clean water, renewable energy generation and conservation, and increasing agricultural productivity. Dow’s diversified industry-leading portfolio of specialty chemical, advanced materials, agrosciences and plastics businesses deliver a broad range of technology-based products and solutions to customers in approximately 160countries and in high growth sectors such as electronics, water, energy, coatings and agriculture. In 2010, Dow had annual sales of $53.7billion and employed approximately 50,000people worldwide. The Company’s more than 5,000 products are manufactured at 188sites in 35countries across the globe. References to "Dow" or the "Company" mean The Dow Chemical Company and its consolidated subsidiaries unless otherwise expressly noted. More information about Dow can be found at www.dow.com. Use of non-GAAP measures: Dow’s management believes that measures of income excluding certain items (“non-GAAP” measures) provide relevant and meaningful information to investors about the ongoing operating results of the Company. Such measurements are not recognized in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and should not be viewed as an alternative to GAAP measures of performance. Reconciliations of non-GAAP measures to GAAP measures are provided in the Supplemental Information tables. Note: The forward-looking statements contained in this document involve risks and uncertainties that may affect the Company’s operations, markets, products, services, prices and other factors as discussed in filings with the Securities and Exchange Commission. These risks and uncertainties include, but are not limited to, economic, competitive, legal, governmental and technological factors. Accordingly, there is no assurance that the Company’s expectations will be realized. The Company assumes no obligation to provide revisions to any forward-looking statements should circumstances change, except as otherwise required by securities and other applicable laws. Financial Statements (Note A) The Dow Chemical Company and Subsidiaries Consolidated Statements of Income Three Months Ended Twelve Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, In millions, except per share amounts(Unaudited) Net Sales $ Cost of sales Research and development expenses Selling, general and administrative expenses Amortization of intangibles Goodwill impairment loss (Note B) - 7 - 7 Restructuring charges (credits) (Note C) (3
